IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40549
                        Conference Calendar



RICARDO MORENO,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,
                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-01-CV-451
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricardo Moreno, Texas prisoner # 292560, appeals the

district court’s denial of his 28 U.S.C. § 2254 habeas petition

in which he alleged that, although he has a life sentence, he has

a liberty interest in mandatory supervision release.   He argues

that under Texas law, 60 years’ imprisonment constitutes a life

sentence and that the State provided prisoners with the

expectancy of release when their calendar time served plus good

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40549
                               -2-

time credits equal 60 years.   He further argues that the district

court erred in relying on Ex parte Franks, 71 S.W.3d 327, 327-28

(Tex. Crim. App. 2001), in which the Texas Court of Criminal Appeals

decided that inmates sentenced to life imprisonment were not eligible

for release on mandatory supervision.

     Moreno’s arguments are foreclosed by this court’s decision in

Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002).

     AFFIRMED.